FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October , 2015 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X São Paulo, Brazil, October 29, 2015 - GPA [BM&FBOVESPA: PCAR4 (PN); NYSE: CBD] announces its 3Q15 results. The comments refer to the consolidated results of the Group or of its business units. All comparisons are with the same period in 2014, except where stated otherwise. Third quarter 2015 Results CONSOLIDATED § Net sales totaled R$16.1 billion, highlight to the Food segment registering a 7.3% growth in the quarter, outperforming the industry (*); § In September, the first month of consolidation for the Éxito Group, the Company recorded the best sales performance in the period, specifically in the non- food segment; § Steady pace of investments, which totaled R$510 million, with the focus on organic expansion in higher-return formats. Twenty-three stores were opened in the quarter and 210 in the last 12 months; § Strong financial structure with low leverage level, working capital gains, free cash flow and improved cash management. FOOD BUSINESS § Emphasis on store renovation program, especially in the Extra banner, with positive consumer reaction, observed by improvements in customer traffic and improved sales performance of around 1,000 basis points; § Improvements in customer traffic across all banners, with gains in market share by Pão de Açúcar, Assaí and the Proximity format (Minimercado Extra and Minuto Pão de Açúcar); § Multivarejo registered adjusted EBITDA margin of approximately 7.0%, similar to the margin since the beginning of the year, which demonstrates its resilience despite the worsening of consumption and sector indicators during the year; § Solid and consistent result delivered by Assaí, with adjusted EBITDA expansion of 44.1%, and margin expansion increasing 60 basis points to reach 4.0% in the quarter. VIA VAREJO § Continuation of measures to improve efficiency and optimize costs; § Intensification of commercial initiatives to drive sales growth and gain market share; § Acceleration of Click & Collect: Via Varejo inventory being sold through casasbahia.com.br and pontofrio.com.br websites, with product pick-ups possible in all Via Varejo stores; § "Crescer Mais" Project rollout: 100 mobile store-in-store, 56 new concept furniture stores, 36 banner conversions and opening of 5 new stores (86 new stores in the last 12 months). CNOVA § Solid growth (GMV +17.6%) despite challenging macro environment in Brazil with strategic initiatives on track and increased focus and discipline in cost efficiency. (*) Based on data published by the Brazilian Supermarkets Association (ABRAS) Consolidated Food Businesses Via Varejo (R$ million) 3Q15 3Q14 Δ 9M15 9M14 Δ 3Q15 3Q14 Δ 3Q15 3Q14 Δ GrossRevenue 17,856 17,356 2.9% 54,943 50,862 8.0% 9,574 8,941 7.1% 4,615 5,964 -22.6% Net Revenue 16,061 15,649 2.6% 49,405 45,860 7.7% 8,852 8,253 7.3% 4,077 5,280 -22.8% Gross Profit 3,758 4,015 -6.4% 11,734 11,700 0.3% 2,126 2,058 3.3% 1,343 1,738 -22.7% Gross Margin 23.4% 25.7% -230 bps 23.8% 25.5% -170 bps 24.0% 24.9% -90 bps 32.9% 32.9% 0 bps Total Operating Expenses (3,347) (2,874) 16.5% (9,778) (8,469) 15.5% (1,684) (1,478) 14.0% (1,280) (1,219) 5.0% % of Net Revenue 20.8% 18.4% 240 bps 19.8% 18.5% 130 bps 19.0% 17.9% 110 bps 31.4% 23.1% 830 bps EBITDA 445 1,167 -61.9% 2,058 3,307 -37.8% 455 593 -23.3% 77 529 -85.5% EBITDA Margin 2.8% 7.5% -470 bps 4.2% 7.2% -300 bps 5.1% 7.2% -210 bps 1.9% 10.0% -810 bps Adjusted EBITDA 677 1,185 -42.9% 2,443 3,418 -28.5% 536 608 -11.8% 196 544 -64.0% Adjusted EBITDA Margin 4.2% 7.6% -340 bps 4.9% 7.5% -260 bps 6.1% 7.4% -130 bps 4.8% 10.3% -550 bps Net Financial Revenue (Expenses) (344) (378) -8.8% (1,039) (1,078) -3.6% (205) (171) 19.7% (69) (147) -53.5% % of Net Revenue 2.1% 2.4% -30 bps 2.1% 2.3% -20 bps 2.3% 2.1% 20 bps 1.7% 2.8% -110 bps Company's Net Profit (Loss) (122) 391 n.a. 101 1,087 -90.7% 44 185 -75.9% (12) 224 n.a. Net Margin -0.8% 2.5% -330 bps 0.2% 2.4% -220 bps 0.5% 2.2% -170 bps -0.3% 4.3% -460 bps Adjusted Net Income - Company 49 396 -87.7% 403 1,166 -65.4% 106 189 -44.2% 66 234 -71.7% Adjusted Net Margin 0.3% 2.5% -220 bps 0.8% 2.5% -170 bps 1.2% 2.3% -110 bps 1.6% 4.4% -280 bps Includes the results of Cnova (Cnova Brasil + Cdiscount Group); (2) Totals and percentages may not add up due to rounding. All margins were calculated as a percentage of net sales; (3) Includes revenue from lease of commercial centers; Earnings before interest, tax, depreciation and amortization; (5) EBITDA adjusted by the total of “Other Operating Income and Expenses”, thus eliminating nonrecurring income and expenses; (6) Net Income adjusted by the total of “Other Operating Income and Expenses”, thus eliminating nonrecurring income and expenses, as well as the respective effects of associated income tax. 1 Sales Performance Net Revenue 3Q15 x 2Q15 x 3Q14 2Q14 (R$ million) 3Q15 Δ 2Q15 Δ Consolidated 2.6% 6.0% Food Businesses 7.3% 6.4% Multivarejo 6,287 2.1% 6,508 0.7% Assaí 2,564 22.3% 2,445 25.6% Non-Food Businesses -2.5% 5.3% Cnova 3,132 48.0% 2,848 122.0% Via Varejo 4,095 -22.7% 4,324 -21.7% Net 'Same-Store' Sales 3Q15 2Q15 Consolidated -2.7% -3.5% Multivarejo + Assaí 3.3% 1.8% Cnova 23.4% 24.7% Via Varejo -24.6% -23.5% (1) Excludes revenue from intercompany transactions; (2) Extra and Pão de Açúcar banners. Includes revenue from the leasing of commercial centers; (3) Cnova: Cnova Brasil + Cdiscount Group. Includes revenue from commissions in the marketplace, not considering merchandise volumes; (4) Includes revenue from intercompany transactions. Excluding the closure of stores to comply with the decision by Brazil's antitrust agency CADE, the decrease in the quarter would have been 21.9%. Sales Performance – Consolidated § In 3Q15, consolidated net sales totaled R$16.1 billion, up 2.6%. In the Food segment (Multivarejo + Assaí), net sales grew 7.3%, with the highlight being the continued strong performance by Assaí (+22.3%); § The current macroeconomic environment has proved highly adverse for consumption during the year. While the food segment demonstrates greater resilience, the non-food segment (Via Varejo + Cnova) is being affected more intensely and as a result, its sales declined by 2.5%; § The Company maintained its organic growth plan, with the focus on higher-return formats. Twenty-three new stores were opened in the quarter, of which 18 were in the Food segment (7 Minimercado Extra, 6 Minuto Pão de Açúcar, 4 Pão de Açúcar and 1 Assaí) and 5 were Casas Bahia stores. A total of 210 new stores were opened in the last 12 months. Food Business (Multivarejo + Assaí) § Net sales grew 7.3% to reach R$8.9 billion in the quarter. A total of 124 new stores were opened in the last 12 months, which included 100 Proximity stores (71 Minimercado Extra and 29 Minuto Pão de Açúcar), 11 Pão de Açúcar, 8 Assaí, 4 Extra Supermercado stores and 1 drugstore; § Same-store sales increased 3.3%, up 60 basis points from 1H15. This improvement was driven by the solid double-digit growth posted by Assaí, resulting from greater price consciousness among consumers and the healthy performance of the 52 renovated Extra stores (28 Hypermarkets and 24 Supermarkets), whose delivery started in May and which are already outperforming non-renovated stores by 1,000 basis points; 2 § Roll-out of Extra renovations: by the end of 2015, about 60 stores (35 Hypermarkets and 25 Supermarkets), or the equivalent of 25% of the banner's sales, will undergo extensive renovation that includes not only the layout, but also new assortments and improvements in customer service. By the end of 2016, the renovation plan should encompass 50% to 60% of sales; § As in previous quarters, Assaí posted solid net sales growth of 22.3%, reflecting the double-digit same-store sales growth in relation to 1H15, caused by greater price consciousness among consumers. Strong expansion remains the banner’s focus, with one more store opened in 3Q15, bringing to 8 the total number of stores opened in the last 12 months. In 2015, 10 to 12 new Assaí stores will be opened; § It is important to note the resilience of the food category, which has maintained growth of approximately 4.0% in the last 9 months, underlining the importance of the multi-format strategy. The Company will continue to focus on balancing its store portfolio by concentrating expansion on higher-return formats (Assaí, Proximity and Pão de Açúcar) and by continuing the modernization of the Extra chain. Via Varejo § The third quarter of 2015 was marked by a strong decline in consumption, with the Consumer Confidence Index reaching its lowest level in the historical data series published by FGV IBRE (down 25.9% in September 2015 in relation to September 2014) § In 3Q15, net sales totaled R$4.1 billion, down 22.7% from 3Q14 and 24.6% on a same-store basis. In 3Q15, five Casas Bahia stores were opened, bringing the total store openings to 26 in the year and 86 in the last 12 months; § On the other hand, services such as extended warranty increased penetration due to initiatives such as training for 100% of sales force, pricing strategy and sales campaigns. Payment book sales remained stable in relation to other forms of payment; § Initiatives under the “Crescer Mais” Project continued to deliver sales results that outperformed the company‘s average: o Renovation of the Furniture category : redesign of the sales area and revamp of product lines, already implemented in 56 stores which grew 1,600 basis points above the average of the non-renovated stores YTD. The Furniture category yields the highest gross margin for Via Varejo; o Renovation of the Telephone category : complete revamp of the buying experience, with better service and options to try out products. In the 100 stores already renovated, growth was 3,800 basis points higher than the average of non-renovated stores YTD; o Banner Conversion : conversion of 36 Pontofrio stores to Casas Bahia stores. Via Varejo should accelerate the conversion plan in order to drive sales growth and profitability. 3 Cnova The following comments are part of the Cnova sales release published on October 9, 2015. Cnova 3Q15 3Q14 Change Reported Constant Currency GMV (€ millions) +2.5% +17.6% Cdiscount +16.9% +17.1% France +15.9% International +208.3% +244.2% Cnova Brazil -12.4% +18.1% Cnova Brazil (R$ millions) +18.1% Marketplace share 22.7% 12.4% +1,032 bps Cdiscount France 29.8% 20.5% +931 bps Cnova Brazil 12.8% 4.2% +862 bps Net sales (€ millions) -6.7% +9.1% Cdiscount +8.1% +8.3% France +6.8% International +213.7% +247.5% Cnova Brazil -18.9% +9.8% Cnova Brazil (R$ millions) +9.8% Traffic (visits in millions) +27.5% Cdiscount France 180.7 +32.8% Cnova Brazil 212.9 +18.6% Mobile share 40.2% 27.4% +1,280 bps Cdiscount France 49.8% 37.2% +1,265 bps Cnova Brazil 32.4% 20.5% +1,189 bps Click-&-Collect pick-up points +26.5% Active customers (millions) 15.4 12.8 +20.2% Number of items sold (millions) 15.3 13.2 +16.0% Orders (millions) 9.1 7.8 +17.0% The operations of Panama, Ecuador, MonCornerKids and MonCornerJardin were discontinued on July 1, 2015. These operations have no impact on 2014 results as they did not exist in that period. MonShowRoom was reclassified as a discontinued operation (exclusively for Cdiscount) on January 1, 2014. (6) Average euro/real exchange rate in the third quarter: 2014 3.01; 2015 3.96. (7) Gross Merchandise Volume (GMV) sale of merchandise + other revenue + sales in the marketplace (calculated based on orders approved and delivered) + taxes. (8) Includes sales through the marketplaces of www.cdiscount.com in France, as well as the websites extra.com.br, pontofrio.com, casasbahia.com.br and cdiscount.com.br in Brazil. (9) Active customers at the end of September who made at least one purchase in one of the company's websites in the 12-month period, calculated for each website, since we operate multiple websites with specific user identification systems, which may lead to double counting of the same person. (10) Total number orders placed by customers prior to cancelation due to fraud or non-payment of orders. § GMV amounted to €1,122 million in 3Q15, increasing 17.6% on a constant currency basis compared to the same period in 2014. After taking into account the strong negative impact (-15.1%) of the depreciation of the Brazilian real versus the Euro, reported GMV grew by 2.5%. At Cdiscount France, total GMV was up 15.9%. At Cnova Brazil, GMV increased by 18.1% in local currency, as promotional pricing partially compensated for the deteriorating Brazilian economic environment. o The marketplace share of total GMV increased 1,032 basis points in 3Q15 and reached 22.7% compared to 12.4% in 3Q14. Cdiscount France’s marketplace share reached 29.8%, while Cnova Brazil's share reached 12.8%. As of September 30, 2015, active marketplace sellers increased by 97% to almost 10,500 while the number of marketplace product offerings expanded from 11.4 million to 26.0 million (+129%). 4 o Active customers increased by 20.2% and the number of items sold increased by 16.0%. § Net sales totaled €781 million in 3Q15, up 9.1% on a constant currency basis compared to 3Q14. The growth rate was -6.7% after taking into account the negative exchange rate impact of -15.8%. o Net sales at Cdiscount were up 8.1% (of which +1.4% was attributable to new international operations) on a high comparison basis, and partly reflected the Group’s emphasis on gross margin improvement during the quarter. Home furnishings and household appliances accounted for approximately half of direct sales and recorded double-digit growth. Marketplace commissions increased by 84% on the previous year. Net sales coming from international operations were driven primarily by activity in Colombia, Thailand and Vietnam. o Net sales at Cnova Brazil increased by 9.8% (on a constant currency basis). Development of all product categories to increase the overall portfolio and orient product mix toward higher margin categories continued at a satisfactory rate. Marketplace commissions grew by 255%. § Traffic rose to 406 million visits during 3Q15 (+27.5% on the year-ago period), of which approximately 75% is non-paid. Share of mobile devices in the traffic grew by 1,280 basis points to 40.2%. § The continued roll-out of customer preferred Click-&-Collect (“C&C”) pick-up points in all markets: o C&C pick-up points in France surpassed 19,500 and included more than 500 pick-up points for large items (> 30 kg) o Cnova Brazil continued to increase the number of C&C pick-up points (more than 1,250), while the take-up rate in São Paulo state on the Extra.com.br website was 15%. 5 Operating Performance Consolidated Pro Forma (*) (R$ million) 3Q15 3Q14 Δ 9M15 9M14 Δ Gross Revenue 14,189 14,905 -4.8% 44,476 45,481 -2.2% Net Revenue 12,929 13,532 -4.5% 40,475 41,153 -1.6% Gross Profit 3,469 3,796 -8.6% 10,933 11,231 -2.7% Gross Margin 26.8% 28.1% -130 bps 27.0% 27.3% -30 bps Selling Expenses (2,475) (2,381) 3.9% (7,559) (7,133) 6.0% General and Administrative Expenses (311) (314) -1.1% (927) (910) 1.9% Equity Income 22 28 -23.0% 84 78 8.2% Other Operating Revenue (Expenses) (200) (30) 578.1% (268) (122) 119.9% Total Operating Expenses (2,965) (2,697) 9.9% (8,671) (8,087) 7.2% % of Net Revenue 22.9% 19.9% 300 bps 21.4% 19.7% 170 bps Depreciation (Logistic) 27 23 17.5% 84 67 24.1% EBITDA 532 1,122 -52.6% 2,346 3,211 -26.9% EBITDA Margin 4.1% 8.3% -420 bps 5.8% 7.8% -200 bps Adjusted EBITDA 732 1,152 -36.5% 2,614 3,333 -21.6% Adjusted EBITDA Margin 5.7% 8.5% -280 bps 6.5% 8.1% -160 bps (1) Includes revenue from lease of commercial centers; (2) EBITDA adjusted by “Other Operating Income and Expenses”, thus eliminating nonrecurring income and expenses. (*) Cnova international operations started being consolidated into GPA in August 2014 and hence the 3Q15 results reflect 3 months of these operations, while 3Q14 results reflect only 2 months of operations. For comparison purposes, the table above and following comments reflect the 3Q15, 3Q14, 9M15 and 9M14 results excluding the consolidated results of Cnova (Cnova Brasil and international operations). Gross margin reached 26.8% in the quarter, lower than in 3Q14, due to the lower contribution of Via Varejo in the Company’s gross profit. The 3.4% increase in selling, general and administrative expenses, which was significantly below inflation in the period, reflects the Company's efforts to optimize expenses in both the Food segment and Via Varejo. Expenses in the quarter were impacted by expenses related to organic expansion, with the opening of 210 new stores in the last 12 months. EBITDA adjusted by Other Operating Income and Expenses came to R$732 million, with margin of 5.7%, impacted by weaker consumption levels, mainly affecting Via Varejo. 6 Multivarejo (R$ million) 3Q15 3Q14 Δ 9M15 9M14 Δ Gross Revenue 6,794 6,675 1.8% 20,991 20,671 1.5% Net Revenue 6,287 6,156 2.1% 19,400 19,048 1.8% Gross Profit 1,758 1,767 -0.5% 5,385 5,283 1.9% Gross Margin 28.0% 28.7% -70 bps 27.8% 27.7% 10 bps Selling Expenses (1,190) (1,098) 8.3% (3,635) (3,304) 10.0% General and Administrative Expenses (161) (163) -1.2% (469) (467) 0.5% Equity Income 16 20 -20.9% 61 55 11.4% Other Operating Revenue (Expenses) (80) (15) 446.3% (184) (106) 72.5% Total Operating Expenses (1,415) (1,256) 12.7% (4,227) (3,822) 10.6% % of Net Revenue 22.5% 20.4% 210 bps 21.8% 20.1% 170 bps Depreciation (Logistic) 12 12 1.9% 38 34 10.5% EBITDA 354 522 -32.2% 1,196 1,495 -20.0% EBITDA Margin 5.6% 8.5% -290 bps 6.2% 7.9% -170 bps Adjusted EBITDA 434 537 -19.1% 1,380 1,602 -13.9% Adjusted EBITDA Margin 6.9% 8.7% -180 bps 7.1% 8.4% -130 bps (1) Includes revenue from lease of commercial centers; (2) EBITDA adjusted by “Other Operating Income and Expenses”, thus eliminating nonrecurring income and expenses During the course of the year, the macroeconomic environment has significantly affected household consumption, yet Multivarejo has shown resilience and continues to post virtually stable margins since the start of the year. Gross margin reached 28.0%, similar to the margin in the first half of the year, mainly resulting from continued competitive pricing efforts, especially in the Extra banner. In 9M15, gross margin increased slightly compared to 9M14 (+10 basis points), despite a more cautious consumption scenario. Differently from previous periods, when selling, general and administrative expenses grow at around 10%, in 3Q15 these expenses grew 7.1%, lagging inflation in the period, as a result of initiatives being implemented since late-2Q15 to adjust the Company’s level of expenses, particularly rental renegotiation and optimization of advertising expenses. In addition, operational improvements at the stores, revamped processes and efficiencies in logistics enabled the streamlining of headcount with no impact on service level at the stores. In the quarter, Adjusted EBITDA reached R$ 434 million, with margin of 6.9%, in line with the margin in the first half of the year, which shows an important stability at Multivarejo despite the worsening macroeconomic environment during the year. The EBITDA margin difference between the 3Q15 and 3Q14 is mainly related to the pressure of higher inflation on expenses and higher electricity expenses. As in the previous quarter, other operating income and expenses were mainly related to restructuring and write-off of property and equipment. 7 Assaí (R$ million) 3Q15 3Q14 Δ 9M15 9M14 Δ Gross Revenue 2,779 2,266 22.7% 7,922 6,336 25.0% Net Revenue 2,564 2,097 22.3% 7,321 5,874 24.6% Gross Profit 368 291 26.4% 1,019 804 26.8% Gross Margin 14.4% 13.9% 50 bps 13.9% 13.7% 20 bps Selling Expenses (235) (194) 20.9% (686) (549) 25.0% General and Administrative Expenses (32) (27) 20.3% (88) (67) 31.1% Other Operating Revenue (Expenses) (1) (0) 631.2% 2 (0) n.a. Total Operating Expenses (269) (222) 21.3% (771) (616) 25.2% % of Net Revenue 10.5% 10.6% -10 bps 10.5% 10.5% 0 bps Depreciation (Logistic) 1 1 42.4% 3 2 90.3% EBITDA 101 71 42.5% 251 190 32.4% EBITDA Margin 3.9% 3.4% 50 bps 3.4% 3.2% 20 bps Adjusted EBITDA 102 71 44.1% 249 190 31.0% Adjusted EBITDA Margin 4.0% 3.4% 60 bps 3.4% 3.2% 20 b (1) EBITDA adjusted by “Other Operating Income and Expenses”, thus eliminating nonrecurring income and expenses Assaí continued to post solid net sales growth of 22.3% in the quarter, for total net sales of R$ 2.564 billion, reflecting a combination of double-digit same-store sales growth and continuous organic expansion. The acceleration in customer traffic was one of the highlights in the period, driven by increased price sensibility on consumers side. Eight stores opened in the last 12 months and 10-12 stores are scheduled for opening in 2015. In terms of operating efficiency, note that the Adjusted EBITDA grew 44.1%, outpacing sales growth in the period, which corroborates the consistency and solidity of the format. EBITDA margin was 4.0%, expanding by 60 basis points in the period. The solid EBITDA performance was driven by gross margin expansion, reaching 14.4% on the maturity of stores opened in the last 12 months, as well as on the reduction on selling, general and administrative expenses as percentage of net sales, from 10.6% in 3Q14 to 10.4% in 3Q15, despite the inflationary pressures on expenses, higher electricity costs and expenses with store expansion (8 stores opened in the last 12 months). In 9M15, adjusted EBITDA amounted to R$249 million, up 31.0%, with margin of 3.4%, expansion of 20 basis points from 9M14. It is important to mention that the cash generated in the last 12 months already allows the business unit to finance its strong organic growth . 8 Via Varejo (R$ million) 3Q15 3Q14 Δ 9M15 9M14 Δ Gross Revenue 4,615 5,964 -22.6% 15,563 18,474 -15.8% Net Revenue 4,077 5,280 -22.8% 13,755 16,230 -15.3% Gross Profit 1,343 1,738 -22.7% 4,528 5,143 -12.0% Gross Margin 32.9% 32.9% 0 bps 32.9% 31.7% 120 bps Selling Expenses (1,050) (1,089) -3.5% (3,238) (3,280) -1.3% General and Administrative Expenses (117) (124) -5.6% (370) (376) -1.7% Equity Income 6 8 -27.9% 23 23 0.4% Other Operating Revenue (Expenses) (119) (15) 709.0% (87) (15) 471.5% Total Operating Expenses (1,280) (1,219) 5.0% (3,672) (3,649) 0.6% % of Net Revenue 31.4% 23.1% 830 bps 26.7% 22.5% 420 bps Depreciation (Logistic) 15 11 31.9% 42 31 35.3% EBITDA 77 529 -85.5% 898 1,526 -41.1% EBITDA Margin 1.9% 10.0% -810 bps 6.5% 9.4% -290 bps Adjusted EBITDA 196 544 -64.0% 985 1,541 -36.1% Adjusted EBITDA Margin 4.8% 10.3% -550 bps 7.2% 9.5% -230 bps Some figures in this earnings release differ from those presented in the Via Varejo release due to the effects of intercompany transactions; EBITDA adjusted by the line “Other Operating Income and Expenses”, thus eliminating nonrecurring income and expenses. Despite a scenario of a sharp decline in consumption, gross margin remained stable in relation to 3Q14 as a result of: i) decrease of 150 bps in margin from goods to adjust sales competitiveness; ii) increase in penetration of services on the sale of goods, due to sales force training programs, pricing strategy and sales campaings; iii) maturation of new revenue streams from freight and assembling; and iv) other gains such as logistics and commercial synergies with other group companies. During the quarter, the Company intensified the cost reduction measures it launched in 2Q15 to adjust the cost structure to current sales levels, and mitigate inflationary pressures for lower dilution of fixed expenses, notable among them being: § Optimization of headcount, with the reduction of approximately 6,000 jobs in 3Q15 and around 11,000 jobs in the year; § Closure of 31 stores in the quarter with high operating costs and negative contribution margin, totaling 36 store closures in the year (excluding closures related to the decision of Brazil’s antitrust authority CADE) § In 9M15, one distribution center and five warehouses were closed to optimize the logistics network; § Renegotiation of approximately 40% of total store lease agreements. Other operating income and expenses totaled R$119 million in the quarter, related to costs with the Company's restructuring initiatives. It is noteworthy that the savings with the cost reduction initiatives have not been fully captured in the 3T15. Adjusted EBITDA stood at R$196 million in the quarter, with margin of 4.8%. 9 The following comments are part of the Cnova earnings release published on October 28, 2015. Amounts are in Euros, which is the reporting currency of this entity, and refer to the consolidated results of Cnova N.V on comparable bases (Cnova international operations are fully reflected in 3Q14). They t herefore differ from GPA’s consolidated results in 3Q14, which reflect the consolidation of Cdiscount in Cnova only for the months of August and September. Cnova Key Figures (€ million ) Sept. 30, 2015 2 Sept. 30, 2014
